Title: To Thomas Jefferson from George Ticknor, 7 February 1826
From: Ticknor, George
To: Jefferson, Thomas

Dear Sir,  Boston Feb. 7. 1826.I have the pleasure to send you with this a copy of the Baron de Stael’s Letters upon England, which I recently received from him with a request, that I would present it to you in his name, with the expression of his entire respect. It gives me great satisfaction to do so; and, I hope I am not mistaken in sending to you through the Post, under the impression,  that your Frank will entirely cover it.Mrs. Coolidge was very well yesterday. Mrs. Ticknor desires her best respects to yourself and to Mrs. Randolph, in which I cordially join, praying you at the same time to accept the assurance of my entire consideration.Geo: Ticknor.